Comprehensive line of credit contract


Party A: SHENZHEN HIGHPOWER TECHNOLOGY CO., LTD.
Add: Building A2, Luoshan Industrial Zone, Shanxia, Pinghu, Shenzhen, Guangdong,
China
Legal Representative: Pan Dangyu
Tel: 89686236
Fax: 89686819
 
Party B：China Everbright Bank Shenzhen Longhua Sub-branch
Add：first floor, No.3, 4building, yinquan garden, people south road, Longhua,
Baoan
 
Tel：81483350
 
Fax：28138641


In accordance with the relevant laws and regulations, like ‘Republic of China on
Commercial Banks’and ‘Interim Measures of commercial banks authorize and
credit’, Party A and Party B make the agreement after the equal consultations,
and both of them are willing to follow all terms of the contract.
 
Part 1 Definitions and interpretation
1. Except as otherwise explained in the context, the following terms of this
agreement meaning:


Comprehensive credit: Party B shall provide one or several conditional
commitment by credit support to Party A.


Specific business: According to comprehensive credit, Party B shall provide the
loans, bank acceptances, trade finance and other specific credit business to
Party A.


The maximum credit limits: According to comprehensive credit, the highest
balance of debt principal by using the specific businesses Party A can apply to
Party B within the validity period of the comprehensive credit agreement.


Specific line of credit: According to the maximum credit limits, the highest
balance of debt principal by using one specific business Party A can apply to
Party B within the validity period of the comprehensive credit agreement.


 
 

--------------------------------------------------------------------------------

 
 
Used line of credit: According to specific line of credit, the sum of debt
principal by using one specific outstanding business Party A applied within the
validity period of the comprehensive credit agreement.


Specific business contract: The contract signed by Party A and Party B about the
specific using of the business and Line of credit.


Part 2 The maximum credit limits and Specific line of credit


2. The maximum credit limits under this contract (Currency exchange rates
convert according to the actual foreign exchange rate): RMB50,000,000


3. According to the maximum credit limits, the specific line of credit as:


bank acceptances: the specific line of credit RMB50,000,000


Part 3 The period of credit


4. The period of the maximum credit limits:  from March 3th 2010 to March 3th
2011. The period of the specific business is determined by the specific
contract, but the start date of the specific business must not exceed the
effective use of the deadline of the maximum credit limits.


Part 4 the using of the maximum credit limits and specific line of credit


5. According to the maximum credit limits, Party A can apply to use the specific
line of credit once or several times during the period of credit. Party B
determine the name, sum and period of specific business by the credit of Party A
and the credit policy of Party B.


6. Requirements on recycling: During the period of the maximum credit limits,
Party A can cycle the line of credit. The debt of one specific business is paid
off, the same kind of new specific business can be used except that Party B
prohibited recycling.


7. Party A and Party B should sign specific contract for specific business. If
the specific business contract is inconsistent with this agreement, it should
subject to specific business contract.


Part 5 The rate


8. According to every specific business contract, Party A and Party B should
rule the interest rate, exchange rate, fee rate and other fee receivable by
Party B in the specific contract.


 
 

--------------------------------------------------------------------------------

 
 
Part 6 Adjustment of the maximum credit limits and specific line of credit


9. Party B has the right to adjust the maximum credit limits and specific line
of credit and the period or end the line of credit when one of the following
things occurred:
 
（1）Country's monetary policy has major adjustment；
 
（2）The region of Party A is suffering or will suffer financial risks;
 
（3）The market related to Party A has great change；
 
（4）Party A is suffering or will suffer operating difficulty or risk；
 
（5）Party A appears merger, termination or other major institutional change;
 
（6）Party A has not used credit fund for the required purposes;
 
（7）Party A has such acts as transfer of property, withdrawal of funds or
avoiding debt;
 
（8）Party A has the act of violation of commitments under this Agreement;
 
（9）Guarantor of this Agreement suffers the serious shortage of funds or
operating difficulties, which has seriously affected the security capabilities;
 
（10）Collateral for the guarantee damages, endangering the Party B's debt
security;
 
（11）There occurs everything，according to Party B’s opinion，which Decreases the
solvency of Party A or damages the interests of Party B;


10. Signed the contract, Party A can write application to adjust specific line
of credit. After the written consent of Party B, the contract can be adjusted,
and not subject to the constraints. The written application and written consent
are considered to the modification of the part 3, which has the same power of
the contract.


Part 7 Guarantee
11. In order to ensure that claims under this agreement are satisfied, take the
following security methods:
The guarantor Xiamen Tungsten Co., Ltd. Signed China Everbright Bank warehouse
operations confirmed the tripartite agreement with Party A and Party B.


Part 8 Commitment of Party B
 
13.  Party A applies to use the specific credit in accordance with the
agreement，Party B should examine and notice the result to Party A in time.


 
 

--------------------------------------------------------------------------------

 
 
14. Except as otherwise provided in this Agreement, Party B can not adjust the
contract which may lead adverse effects to Party A.


Part 9 Commitment of Party A
15. Party A should pay off the debt and fees on time according to the specific
business credit.


16. The using of fund under the specific contract should follow the provisions
of the law and the agreement, and accept Party B's examination at any time.


17. During the period of credit, Party A should submit to Party B true financial
statements, truthfully provide major domestic bank, bank account, deposit and
loan balance and other relevant information of the operating conditions.


18. Party A should prescribe settlement account in Party B, the average daily
balance sheet account balances can not less than 30% of the sum of used line of
credit.


19. During the period of credit, Party A should notice Party B in advance when
providing guarantee for third party, which can not effect the ability to pay off
debt.


20. During the period of credit, Party A has the following obligation:


(1) If the legal representative or legal residence, place of business, or the
registered capital of a major investment in equity change, Party A shall notice
to Party B within 15 days from the date of change and provide the relevant
information.


(2) In the credit period, Party A involved in significant litigation,
arbitration or other judicial proceedings, administrative punishment procedures,
or a significant change in operating conditions and financial condition, which
may affect the realization of Party B’s debt, Party A shall notify Party B
immediately.


21. If Party A fails to the rule of any specific business contract, then it can
be seemed to breach the agreement, and Party B has the right to end the
agreement and require all outstanding claims.


Party A to Party B for breach of contract for any losses caused by Party A to
pay a full compensation for all the obligations.


Part 10 Agreement enters into force


22. This agreement signed by both parties’ the legal representative or agent or
sealed and stamped comes into effect when the guarantee contract comes into
effect. If there is not the guarantee contract, the agreement comes into effect
when it signed by both parties’ the legal representative or agent or sealed and
stamped.


 
 

--------------------------------------------------------------------------------

 
 
Part 11 Disputes and resolution


23. If two parties have a dispute, amicable settlement is accepted firstly.
Necessary action is needed if the consultation fails, either party may apply to
the local court.


Part 12 Integrity Agreement


24. Every specific business contract signed by Party A and Party B is the
effective part of this agreement, which make up integrity agreement.


25. If Party A fails to the rule of any specific business contract, then it can
be seemed to breach the agreement, and Party B has the right to end the
agreement and require all outstanding claims.


26. Matters not covered in this Agreement, the parties may be reach a written
agreement as an annex to this Agreement which is the integral part of this
agreement, and has the same legal effect.


Part 13 Supplementary Provisions


27. This agreement is in quadruplicate, Party A one, Party B three, which have
the same legal effect.


28. This agreement is signed on March 3th 2010 at Shenzhen.


29. The two parties agreed to notarize the contract and promise to give the
contract enforceability. When the party fails to perform, do not fully comply
with any legal obligations, Party B has the right to direct the people's court
having jurisdiction for enforcement. Party A makes no objection to the
enforcement application under the agreement. (Not applicable)


30. If at any time, any provision of this contract in any way becomes
illegitimate, invalid or unenforceable, the legality, validity or enforceability
of the other provisions of this contract is not effected.


31. Other conventions



Party A (Stamp)
/s/ Pan Dangyu
Signature of legal representative or deputy:
 
Party B (Stamp)
/s/ [illegible signature]
Signature of legal representative or deputy:


 
 

--------------------------------------------------------------------------------

 
 